
	
		I
		111th CONGRESS
		1st Session
		H. R. 4324
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Ms. Titus introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeowners Assistance Program of the
		  Department of Defense to give the Secretary of Defense flexibility regarding
		  setting the commencement date for homeowner assistance for members of the Armed
		  Forces permanently reassigned during the mortgage crisis.
	
	
		1.Flexible commencement dates
			 for availability of homeowner assistance for members of the Armed Forces
			 permanently reassigned during mortgage crisis
			(a)Modification of
			 reassignment, purchase, and sale datesSubsection (a)(3) of section 1013 of the
			 Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374)
			 is amended—
				(1)in subparagraph (C), by striking or
			 an earlier end date designated by the Secretary and by inserting
			 or an earlier start or end date designated by the Secretary under
			 subsection (c)(3)(C) for a specific military base or installation;
				(2)in subparagraph
			 (D), by inserting , or a later purchase date designated by the Secretary
			 under subsection (c)(3)(C) for a specific military base or installation
			 after July 1, 2006; and
				(3)in subparagraph
			 (E), by striking between July 1, 2006, and September 30, 2012, or an
			 earlier end date designated by the Secretary and inserting
			 between the purchase date in effect for the military base or
			 installation under subparagraph (D) and the end date in effect for the military
			 base or installation under subparagraph (D).
				(b)Modification
			 processSubsection (c)(3) of
			 such section is amended by adding at the end the following new
			 subparagraph:
				
					(C)Modification of
				reassignment, purchase, and sale datesIn exercising the authority under
				subsection (a)(3) to designate different reassignment, purchase, and sale dates
				for a specific military base or installation, the Secretary of Defense shall
				consult with the Secretary of Housing and Urban Development and the Secretary
				of the Treasury regarding the condition of housing markets in the area of the
				base or installation so that the Secretary of Defense has the information
				needed to effectively assist members of the Armed Forces and their
				families.
					.
			
